455 F.2d 519
UNITED STATES of America, Plaintiff and Appellee,v.Henry Samuel PETERSON, Appellant.UNITED STATES of America, Plaintiff and Appellee,v.Anglee MINOR, Appellant.UNITED STATES of America, Plaintiff and Appellee,v.Thomas Milton LOWERY, Appellant.
Nos. 71-2731, 71-2732, 71-2734.
United States Court of Appeals,Ninth Circuit.
March 9, 1972.

Carl Mautz (argued), Portland, Or., for Lowery.
Edwin A. York (argued), Charles Paulson, Portland, Or., for Peterson.
T. Leonard O'Byrne (argued), Portland, Or., for Minor.
Carl Mautz (argued), Portland, Or., for Lowery.
Tommy Hawk, Asst. U. S. Atty.  (argued), Sidney I. Lezak, U. S. Atty., Charles H. Turner, Asst. U. S. Atty., Portland, Or., for appellee.
Before CHAMBERS and WRIGHT, Circuit Judges, and RENFREW, District Judge.
PER CURIAM:


1
In these heroin (narcotics) cases, the main points raised by the defendants concern the separate searches.


2
We find in each case enough evidence to justify the searches.


3
There was no force used on defendant Lowery.


4
We conclude under United States v. Caldera, 421 F.2d 152, 153 (9 Cir., 1970), that the force used on Peterson and Minor was justifiable, and that Rochin v. California, 342 U.S. 165, 72 S.Ct. 205, 96 L.Ed. 183 (1952), does not require reversal.


5
Affirmed.